Citation Nr: 0201352	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-29 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) service-connected disability compensation 
benefits.  


REPRESENTATION

Appellant represented by:	Silverio Corpuz


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1997 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Manila, the 
Republic of the Philippines. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the appeal has been obtained.  

2.  The United States Army Reserve Personnel Center 
(ARPERCEN) has certified that the appellant has no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant does not have basic eligibility for VA service-
connected disability compensation benefits.  38 U.S.C.A. §§ 
101, 107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.8, 
3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

As an initial matter, the Board concludes that although this 
claim was decided by the RO before the enactment of the VCAA, 
a remand to the RO for additional action is not warranted as 
VA has already met its obligations to the appellant under 
that statute.  As set forth in more detail below, a review of 
the evidence shows that all relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating his 
claim.  The Board further notes that by the March 1997 
determination letter, May 1997 Statement of the Case and the 
October 1997 Hearing Officer's decision informed the 
appellant of the nature of the evidence which would 
substantiate his claim.  In view of the foregoing, the Board 
finds that VA has fully satisfied its duty to the appellant 
under the VCAA.  As the RO fulfilled the duty to assist, and 
because the change in law has no material effect on 
adjudication of his claim, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
Bernard v Brown, 4 Vet. App. 384 (1993).

The appellant has essentially indicated that his eligibility 
for the benefits sought is derived from his active military 
service with the United States Army Forces in the Far East 
(USAFFE) from December 1941 to May 1946.  The appellant 
submitted a certification document to VA in December 1996.  
This document, dated in February 1984, from the Republic of 
the Philippines, Ministry of National Defense, indicates that 
the appellant's military status was USAFFE; that he was 
inducted into "A" Company, 1st Battalion, 21st Infantry in 
December 1941; that the appellant was processed in May 1945; 
and that he was discharged in May 1946.  As part of a VA Form 
21-4138, Statement in Support of Claim, dated in January 
1997, the appellant also claimed that he was held as a POW 
[prisoner-of-war] at Camp O'Donnell in Capas, Tarlac during 
the death march.  

In December 1996, the RO requested verification of the 
appellant's service from ARPERCEN.  The RO provided his full 
name, alleged dates of service, and other identifying 
information pertaining to the appellant.  

In February 1997, ARPERCEN reported that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

In a letter dated in March 1997, the RO informed the 
appellant that his claim for VA benefits could not be 
approved because he did not have the required military 
service to be eligible for VA benefits.  The RO advised the 
appellant that ARPERCEN had conducted a thorough search of 
their records but failed to find any evidence that the 
appellant served as a member of the Commonwealth Army of the 
Philippines, including the recognized guerillas, in the 
service of the Armed Forces of the United States.  
Additionally, the appellant was informed that decisions 
concerning verification of military service are the 
responsibility of ARPERCEN and under the provisions of 
38 C.F.R. § 3.203 (2001) are binding on VA which has no 
authority to change or amend the findings.  

In the course of his July 1997 personal hearing, the 
appellant essentially indicated that he was in fact a veteran 
of World War II and that he was also held as a POW.  His 
representative argued that the appellant's service records 
had been destroyed by fire at the National Personnel Records 
Center in 1973.  

Following the personal hearing, in September 1997, the 
appellant submitted to VA a certification from the Office of 
the Adjutant General, Armed Forces of the Philippines.  This 
document, dated in August 1997, shows that the appellant was 
inducted in December 1941 and was discharged in May 1946.  

In a December 2001 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by ARPERCEN.  The RO noted that the 
individual records for each potential claimant are maintained 
in alphabetical order and that ARPERCEN had repeatedly 
informed VA that, unless the claimant reported personal data 
such as a name, which is different from that which was 
provided in a prior request for service verification, there 
was no value in resubmitting a request for reverification.  
It was also noted that ARPERCEN indicated that a potential 
claimant's service was verified by the records associated 
with his name and that, if the name is a common one or if 
there are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
The RO noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERCEN.

The Board notes that a claimant seeking VA benefits must 
first establish by a preponderance of the evidence that he 
has attained the status of veteran.  See Laruan v. West, 11 
Vet. App. 80, 85 (1998); see also Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1)  The evidence 
is a document issued by the service department; (2)  the 
document contains needed information as to length, time and 
character of service; and, (3)  in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2001).

In addition, eligibility for VA benefits is governed by 
statutory and regulatory law which define an individual's 
legal status as a veteran of active military, naval or air 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.6 (2001).  

38 C.F.R. § 3.203(c) (2001) provides in pertinent part that 
"[w]hen a claimant does not submit evidence of service or 
the evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department."  As 
noted above, in this case this was accomplished by the RO in 
December 1996.  A service department finding as to the fact 
of service in the United States Armed Forces is, by 
regulation, binding upon VA for purposes of establishing 
entitlement to benefits.  38 C.F.R. § 3.203 (2001).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, it is noted that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.; see 
also Dacoron v. Brown , 4 Vet. App. 115, 120 (1993).

Also, service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines while such forces were in the service of the 
United States Armed Forces, shall not be deemed to be active 
military, naval, or air service for the purposes of awarding 
service-connected benefits.  38 U.S.C. § 107(a) (West 1991 & 
Supp. 2001)  See also 38 C.F.R. §§ 3.8, 3.9 (2001).  The 
Court has upheld this law and the associated regulations.  
See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992); Fonesca v. 
Derwinski, 2 Vet. App. 54 (1992); Solis v. Derwinski, 2 Vet. 
App. 6 (1991).  This law has been held not to violate the 
United States Constitution.  See Quiban v. Veterans Admin., 
928 F.2d 1154, 1158 (D.C. Cir. 1991), reh'g denied (July 18, 
1991).  Moreover, the U.S. 
Court of Appeals for the Federal Circuit upheld the 
constitutionality of section 107(a) as applied to a 
Philippine veteran who subsequently moved to the United 
States.  See Talon v. Brown, 999 F.2d 514, 517 (Fed. Cir. 
1993), cert. denied, 126 L. Ed. 2d 601 (1993).  Accordingly, 
the law is clear that members of the Philippine Army who had 
service before July 1, 1946, are ineligible to receive VA 
compensation benefits.

Regarding the above-mentioned two certification documents 
submitted by the appellant in support of his claim, the Board 
notes that as neither of them are shown to have been issued 
by the service department, they therefore do not satisfy the 
requirements of 38 C.F.R. § 3.203(a)(1) (2001) as acceptable 
proof of service.  And, the Board parenthetically notes, even 
if either document did meet such probative standards, the 
noted discharge date of May 7, 1946, being before July 1, 
1946, precludes the claimant in this matter from entitlement 
to basic eligibility for service-connected compensation 
benefits.  

Therefore, inasmuch as the service department's determination 
as to the service of the appellant is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits, to include service-connected 
disability compensation benefits, must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.  


		
A. BRYANT
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

